 E. BRYAN WILSON
 Acting United States Attorney

 CHRISTOPHER D. SCHROEDER
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: christopher.schroeder@usdoj.gov

 Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                    )   No. 3:21-cr-00064-JMK-MMS
                                              )
                      Plaintiff,              )   COUNT 1:
                                              )   CARJACKING
       vs.                                    )      Vio. of 18 U.S.C. § 2119(2)
                                              )
 NELLIE SHERRY SERRADELL,                     )   COUNT 2:
                                              )   KIDNAPPING
                      Defendant.              )    Vio. of 18 U.S.C. § 1201(a)(1)
                                              )

                                   INDICTMENT

       The Grand Jury charges that:

                                       COUNT 1

       On or about November 17, 2019, within the District of Alaska, the defendant,

NELLIE SHERRY SERRADELL, with the intent to cause death and serious bodily harm,

intentionally took a motor vehicle, to wit: a 2009 Saturn Vue, that had been transported,

shipped, and received in interstate and foreign commerce, from the person and presence of



      Case 3:21-cr-00064-JMK-MMS Document 2 Filed 05/19/21 Page 1 of 2
A.B. by force and violence, and by intimidation, resulting in serious bodily injury.

        All of which is in violation of 18 U.S.C. § 2119(2).

                                         COUNT 2

        On or about November 17, 2019, within the District of Alaska, the defendant,

NELLIE SHERRY SERRADELL, did willfully and unlawfully seize, confine, kidnap,

abduct, and carry away A.B., and hold A.B. for ransom, reward, and otherwise, and did use

a means, facility, and instrumentality of interstate commerce, to wit: a 2009 Saturn Vue, in

furtherance of the commission of the offense.

        All of which is in violation of 18 U.S.C. § 1201(a)(1).

        A TRUE BILL.



                                           s/ Grand Jury Foreperson
                                           GRAND JURY FOREPERSON



s/ Christopher D. Schroeder
CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


Date:      May 18, 2021




                                   Page 2 of 2
        Case 3:21-cr-00064-JMK-MMS Document 2 Filed 05/19/21 Page 2 of 2
